Citation Nr: 1126021	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation currently assigned for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an increase in the 20 percent evaluation currently assigned for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in November 2010.  

The issue of service connection for amputation of the right great toe, secondary to service-connected diabetes mellitus and associated peripheral neuropathy of the right lower extremity has been reasonably raised by the evidence of record, but has not been developed for appellate review.  Specifically, the VA examiner in January 2011, noted that the Veteran developed gangrene in the right foot after stepping on a rusty nail and underwent amputation of the right great toe in August 2007.  The examiner's diagnoses included right great toe loss from complications of peripheral neuropathy of the right lower extremity.  Accordingly, this matter is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's peripheral neuropathy of the right and left lower extremities have been manifested by symptoms most compatible with moderate incomplete paralysis of the sciatic nerve, and no greater.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).  

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2006.  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in March 2007.  The claims were readjudicated and a supplemental statement of the case (SSOC) was promulgated in February 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA medical records were obtained and associated with the claims file.  Additionally, the Veteran was examined by VA twice during the pendency of this appeal and was offered an opportunity to testify at a hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Factual Background & Analysis

The Veteran contends that he has increased numbness and tingling in his lower extremities over the past couple of years and believes that the evaluations currently assigned do not accurately reflect the severity of his bilateral peripheral neuropathy.  

In this case, the Veteran was examined by VA twice during the pendency of this appeal, and he reported decreased sensation below the knees for several years and, more recently, in the right lateral thigh area, but denied any additional neuropathy symptoms.  Although he indicated that the medication he takes for his symptoms didn't help much, he said that his daily activities were not affected by his neuropathy.  

When examined by VA in April 2006, the Veteran denied any pain, weakness, fatigue, or difficulty walking due to his neuropathy.  He said that the decreased sensation was constant and without flare-ups and denied any interference with daily activities or daily living due to his neuropathy.  On examination, his skin was warm and dry with good color and normal turgor.  There was no evidence of jaundice, icterus, cyanosis, ecchymosis or petecha.  His toe nails were normal with some fungus, and hair distribution was normal and equal.  There were no pretibial wounds or scarring consistent with peripheral neuropathy, and sensation to pinprick and dull and light touch was equal, bilaterally, though the Veteran was unable to identify pinprick from the knees peripherally.  The diagnosis was bilateral peripheral neuropathy.  

When examined by VA in January 2011, the Veteran denied any interference with daily activities because of his neuropathy and said that he retired in 2008.  The examiner indicated that he reviewed the available medical records and noted that an EMG study in February 2009 was suggestive for an axonal sensory motor polyneuropathy, but that there was no convincing electrodiagnostic evidence of myopathy or active radiculopathies.  The Veteran underwent amputation of the right great toe in August 2007, after he stepped on a rusty nail and developed gangrene.  He was admitted to a local hospital in January 2011 for congestive heart failure and renal failure and had cellulitis and surgery to relieve a right foot infection and osteomyelitis.  

On examination, there was numbness from the just below the knees to the feet, with some numbness in the right lateral thigh area for the past several months.  The Veteran denied any other neuropathy symptoms or any weakness, fatigue, pain or functional impairment.  Reflexes were 1/4 in the lower extremities and strength was 4/5 and symmetric with no atrophy or loss of muscle tone.  Heel/toe walking was unstable due to neuropathy and absence of the right great toe.  Pin prick and light touch sensation was zero in the right foot and in a nondermatomal pattern in the left foot, and a one in both lower extremities from the knees to the ankles; otherwise sensation was a two.  Vibration was zero, bilaterally and there was stocking type sensory deficit with no identifiable specific nerves in the lower extremities consistent with diabetic neuropathy.  The examiner indicated that no diagnostic studies were necessary.  The diagnosis was bilateral peripheral neuropathy of the lower extremities with severe sensory neuropathy but no objective evidence of complete or incomplete paralysis or weakness.  The examiner commented that there was mild functional limitation due to the bilateral sensory deficit from peripheral neuropathy.  

The Veteran's bilateral peripheral neuropathy of the lower extremities are currently evaluated under the diagnostic criteria set forth at DC 8520 for incomplete paralysis of the sciatic nerve.  A 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and moderately severe symptomatology warrants a 20 percent and a 40 percent evaluation, respectively.  Incomplete paralysis with severe symptomatology and marked muscular atrophy warrants a 60 percent evaluation.  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2010).  

VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2010).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

In this case, the objective findings from the two VA examinations during the pendency of this appeal did not reflect more than moderate neurological impairment.  The Veteran's primary neurological symptom involves sensory impairment from the knees to his feet, with some numbness in the right lateral thigh area.  With no more than sensory impairment, no more than moderate impairment is shown.  

Thus, the Board finds that the Veteran's neurological symptoms do not more nearly approximate the criteria for "moderately severe" impairment so as to warrant a rating in excess of the 20 percent evaluation currently assigned for each lower extremity under DC 8520.  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected peripheral neuropathy, nor is there any objective evidence of marked interference with employment due solely to the service-connected disabilities.  In fact, the Veteran was gainfully employed full time until his recent retirement in 2008.  

Moreover, the Board finds that the manifestations of the Veteran's peripheral neuropathy of the lower extremities are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to his service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is 64 years old and, as indicated above, was gainfully employed full time until his recent retirement.  Furthermore, the Veteran reported that other than the constant numbness in his lower extremities, his peripheral neuropathy did not affect his daily activities and that he really does not pay any attention to it.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased evaluation for peripheral neuropathy of the right lower extremity is denied.  

An increased evaluation for peripheral neuropathy of the left lower extremity is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


